Name: 79/673/EEC: Commission Decision of 13 July 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatuses described as 'EDAX-Si(Li) detecting unit, model PSEM 500' and 'EDAX-EXAM-MAX-System F, model 939'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-07

 Avis juridique important|31979D067379/673/EEC: Commission Decision of 13 July 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatuses described as 'EDAX-Si(Li) detecting unit, model PSEM 500' and 'EDAX-EXAM-MAX-System F, model 939' Official Journal L 199 , 07/08/1979 P. 0038 - 0038 Greek special edition: Chapter 02 Volume 7 P. 0258 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 JULY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUSES DESCRIBED AS ' EDAX-SI ( LI ) DETECTING UNIT , MODEL PSEM 500 ' AND ' EDAX-EXAM-MAX-SYSTEM F , MODEL 939 ' ( 79/673/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 5 JANUARY 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' EDAX-SI ( LI ) DETECTING UNIT , MODEL PSEM 500 ' AND ' EDAX-EXAM-MAX- SYSTEM F , MODEL 939 ' , INTENDED FOR USE IN RESEARCH ON THE ANALYSES OF ELEMENTS AND , IN PARTICULAR , IN MICROSCOPIC ANALYSES BY X-RAYS AND IN X-RAY FLUORESCENCE ANALYSES OF CERAMIC CLAY , PAINTS , PIGMENTS , METALS AND FODDER , AS WELL AS IN THE PHYSICAL-CHEMICAL ANALYSES OF SERA , SHOULD BE REGARDED AS A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 28 MAY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THESE PARTICULAR CASES ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUSES IN QUESTION CONSIST RESPECTIVELY OF A MICRO-ANALYSES SYSTEM AND OF AN X-RAY FLUORESCENCE SPECTROMETER ; WHEREAS THEIR OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ACCURACY AND SPEED ANALYSES , AND THE USE TO WHICH THEY ARE PUT MAKE THEM SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS THEY MUST THEREFORE BE REGARDED AS SCIENTIFIC APPARATUSES ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUSES OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' STEREOSCAN 150 ' , MANUFACTURED BY CAMBRIDGE INSTRUMENTS , MELBOURN ROYSTON , HERTFORDSHIRE SG8 6EJ , UNITED KINGDOM , AND TO THE APPARATUS ' MECA 10-42 ' , MANUFACTURED BY LINK SYSTEMS , HALIFAX ROAD , HIGH WYCOMBE , BUCKINGHAMSHIRE HP12 3SE , UNITED KINGDOM , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUSES DESCRIBED AS ' EDAX-SI ( LI ) DETECTING UNIT , MODEL PSEM 500 ' AND ' EDAX-EXAM-MAX-SYSTEM F , MODEL 939 ' , ARE REGARDED AS SCIENTIFIC APPARATUSES . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUSES DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 JULY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION